Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 11, 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by McKinzie, III et al. (USPGPUB 2007/0200766).
Regarding claim 1, McKinzie, III et al. discloses an antenna  (fig. 5) comprising a ground (520, fig. 5; paragraph 0055), a metal plate (in fig. 5, 505, 510, 515 form the metal plate) arranged facing said ground plane, a power supply wire allowing to connect said plate to a generator or a receiver, so that the antenna has a resonance frequency in patch antenna mode, (paragraph 0056) called "first working frequency", wherein said antenna further comprises: a ground-return wire connecting the plate to the ground plane, the ground-return wire being arranged substantially perpendicularly to the plate and to the ground plane and positioned substantially in the middle of the plate Fig. 5) , and a capacitive element arranged in series with the ground-return wire between the power supply wire and the ground plane, wherein the ground-return wire is an element radiating at a "second working frequency", lower than said first working frequency, so that the 
Regarding claim 2, McKinzie, III et al. discloses an antenna  (fig. 5), wherein the radiation of the antenna at the first working frequency is maximum in a direction perpendicular to the plate, and the radiation of the antenna at the second working frequency is an omnidirectional radiation maximum in a plane parallel to the ground plane (figs. 5; paragraphs 00055 – 0058). 
Regarding claim 4, McKinzie, III et al. discloses an antenna  (fig. 5) wherein the capacitive element is a discrete electronic component (paragraphs 0046, 0055, 0057). 
Regarding claim 5, McKinzie, III et al. discloses an antenna  (fig. 5)  wherein the capacitive component has a controllable capacitive value (paragraphs 0046, 0055, 0057).
Regarding claim 10, McKinzie, III et al. discloses an antenna  (fig. 5), wherein the distance between the power supply wire and the ground-return wire is greater than one tenth of the wavelength of the second working frequency (paragraph 0055). 
Regarding claim 11, McKinzie, III et al. disclose an emission device (fig. 5) comprising an antenna and a generator connected to the power supply wire, adapted to forming an electric signal at the first working frequency and/or at the second working frequency (it is inherent that the antenna disclosed in McKinzie is connected to a transmitter; in fig. 6 the antenna can function as a receiver and transmitter). 
Regarding claim 12, McKinzie et al. disclose a reception device comprising an antenna (fig. 5) and a receiver connected to the power supply wire, adapted to receive an electric signal at the first working frequency and/or at the second working frequency (it is .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over McKenzie et al. (USPGPUB 2007/0200766) in view of  Yarga et al. (USPGPUB 2014/0292587). 
Regarding claims 6, 7, McKenzie et al. discloses all the limitations discussed above except the an antenna wherein the capacitive element comprises two electrodes, including one electrode that is formed by a metal plate located at an end of the ground-return wire and arranged facing the plate of the antenna or the ground plane (claim 6) and the antenna wherein said metal plate of the capacitive element is located at the end of the ground-return wire near the plate of the antenna, so that the other electrode is formed by the plate of the antenna (claim 7). However, Yarga et al., in the same field of endeavor, disclose  an antenna (fig. 5) wherein the capacitive element comprises two electrodes, including one electrode that is formed by a metal plate located at an end of the ground-return wire and arranged facing the plate of the antenna or the ground plane (fig. 5; paragraphs 0053 - 0061) and the antenna wherein said metal plate of the capacitive element is located at the end of the ground-return wire near the plate of the . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over McKenzie et al. (USPGPUB 2007/0200766) in view of  Jo et al. (USPGPUB 2003/0117325).
Regarding claim 9, McKenzie et al. disclose all the limitations discussed above except the antenna wherein at least one of the ground-return and power supply wires is a metal strip cut out of the plate.  Such limitations is a design choice. However, Jo et al. disclose an antenna which has been cut to create two ribbons (paragraph 0032). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify McKenzie et al.’ antenna with that of Jo et al. for the purpose of improving the performance of the antenna and both reference combined would achieve the same end result as the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 13 are  rejected under 35 U.S.C. 103 as being unpatentable over McKenzie et al. (USPGPUB 2007/0200766) in view of  Fuchs et al. (USPGPUB 2012/0319922).
Regarding claims 3, 8, 13, McKenzie et al. disclose all the limitations discussed above except the antenna, wherein the plate is a rectangular plate, two opposite angles of the same diagonal of which are truncated so that the antenna has a circular polarisation at said first working frequency (claim 3); the antenna, wherein a slot is made in the plate so that said slot completely surrounds the point of connection between the ground-return wire and the plate, and the capacitive element comprises two electrodes, including one electrode that is formed by a part of the plate that is outside of the contour formed by the slot, and the other electrode is formed by another part of the plate that is inside said contour formed by the slot (claim 8); the transceiver device comprising an antenna, configured to receive a signal at the first working frequency comprising geolocation information emitted by a satellite communication system and to emit to a terrestrial wireless communication system a signal at the second working frequency comprising the geographic position of said device (claim 13). However, Fuchs et al., in the same field of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804.  The examiner can normally be reached on Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845